DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to applicant's amendment(s)/response(s) filed on 08/31/2020. The amendment(s) to the claims has been entered. 
Claims 1-8 and 10-21 are pending. 
Claim Rejections - 35 USC § 112/Claim Objections
In response to the amendments filed on 08/31/2020, claim rejections - 35 USC § 112 and Claim Objections in the previous office action are  withdrawn.
Examiner Response to Arguments
Applicant Arguments: Regarding independent claim 14, applicant's arguments that the combination of Youn and Uchida does not disclose “obtaining aggregation criteria from a SMF” and “a packet aggregation function (PAF) of a user plane function” as cited in the claim (See applicant’s response page 9).
Examiner Response: In response, applicant arguments have been fully considered, unfortunately the arguments are not persuasive. Examiner respectfully disagrees because, a particular claim(s) element(s) can be mentioned explicitly in the reference or it can be inherent. The reference does not have to describe a claim element in precisely the same words used in the application claim. The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required." (In re Bond, 910 F.2d 831, 832 (Fed. Cir.1990)).
The cited reference Youn discloses in ¶0018 receiving, from a session management function (SMF), only information on some PDU sessions and generating a list of PDU sessions to be transferred to a radio access network (RAN) based on the received information on the PDU session. Under the Broadest Reasonable Interpretation (BRI) the information could be interpreted as criteria because the claim does not discloses or specify what type of the received criteria. The claim discloses an aggregated PDU is generated but doesn’t specify which PDUs are used, in this case it could be any PDU, for this reason generating a list of PDU sessions to be transferred to a radio access network (RAN) based on the received information on the PDU session reads on the subject matter of claim 14. 
Regarding the limitation “a packet aggregation function (PAF) of a user plane function”, in communication system 5G-NR user plane contains Phy, MAC same as LTE. In applicant’s drawings, Fig. 3 discloses that UPF uses a data link layer (Layer 2), it is well known to one of ordinary skill in the art that Layer 2 consists of the Media Access Control (MAC) sublayer. The cited reference Uchida discloses in ¶0194 that the BS 301 has, as the layers where the Lower-MAC layer has a frame aggregation function 622 plus ¶0195 further discloses that the MAC layer 651 has a frame aggregation function 652.
Therefore, the combination of Youn and Uchida discloses the subject matter of claim 14.The reasoning stated above also applies to other pending claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Youn et al (US20200120570).

	Regarding claim 1, the cited reference Youn discloses a method executed by a network function of 
wireless network (¶0018 discloses a method by a mobility management function (AMF)), the method 
comprising: obtaining, by the network function, aggregation criteria from a session management function (SMF) (¶0018 discloses receiving, from a session management function (SMF), only information on some PDU sessions); receiving, by the network function, one or more uplink (UL) protocol data units (PDUs) (¶0018 discloses receiving … information on some PDU sessions where ¶0235 discloses multiple PDU sessions (to the same or to different network slices) are established for a given UE (i.e. for data communication)); and forwarding, by the network function, an aggregated PDU to a core network function in accordance with the aggregation criteria, the aggregated PDU comprising the received one or more UL PDUs (¶0018 discloses generating a list of PDU sessions to be transferred to a radio access network (RAN) based on the received information on the PDU session).

Regarding claim 5, the cited reference Youn discloses all limitations of claim 1. Youn further discloses wherein the core network function comprises either one of a user plane function (UPF) of the core network and a control plane (CP) function of the core network (Fig. 1 and ¶0087 discloses network functions (NFs) including User plane Function (UPF)).
Regarding claim 21, the claim is drawn to a system performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al (US20200120570), in view of Uchida et al (US20090125778).

Regarding claim 2, the cited reference Youn discloses all limitations of claim 1. Youn does not
explicitly teach wherein the network function comprises an aggregation function. In an analogous art Uchida teaches wherein the network function comprises an aggregation function of a user plane function (Fig. 24 and ¶0194 discloses that the BS 301 has, as the layers where the Lower-MAC layer has a frame aggregation function 622 plus ¶0195 further discloses that the MAC layer 651 has a frame aggregation function 652).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Uchida to use the frame aggregation function for the purpose of connecting together the generated MAC_PDUs and send them to UEs.

	Regarding claim 14, the cited reference Youn discloses a network node comprising: at least one radio interface for communicating with user equipment (UE); a processor; and non-transitory machine readable memory storing machine readable instructions (Fig. 33 discloses a network need incluse communication module, a processor, and a memory) for configuring the network node to execute the steps of obtaining, by the network function, aggregation criteria from a session management function (SMF) (¶0018 discloses receiving, from a session management function (SMF), only information on some PDU sessions);receiving, by the network function, one or more uplink (UL) protocol data units (PDUs) (¶0018 discloses receiving … information on some PDU sessions where ¶0235 discloses multiple PDU sessions (to the same or to different network slices) are established for a given UE (i.e. for data communication)); and forwarding, by the network function, an aggregated PDU to a core network function in accordance with the aggregation criteria, the aggregated PDU comprising the received one or more UL PDUs (¶0018 discloses generating a list of PDU sessions to be transferred to a radio access network (RAN) based on the received information on the PDU session). However, Youn does not explicitly teach the network node 
comprises a packet aggregation function (PAF).
In an analogous art Uchida teaches the network node comprises a packet aggregation function (PAF) of a user plane function (Fig. 24 and ¶0194 discloses that the BS 301 has, as the layers where the Lower-MAC layer has a frame aggregation function 622 plus ¶0195 further discloses that the MAC layer 651 has a frame aggregation function 652).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Uchida to use the frame aggregation function for the purpose of connecting together the generated MAC_PDUs and send them to UEs.

	Regarding claim 18, the combination of Youn and Uchida discloses all limitations of claim 14.Youn further discloses wherein the network node is one of: a user plane function; an access node; and a (¶0086 discloses in FIG. 1 represents a set of services provided/exposed by a predetermined NF. The service-based interface is used in the control plane).

Regarding claim 19, the combination of Youn and Uchida discloses all limitations of claim 14. Youn further discloses wherein the core network function comprises either one of a user plane function 
(UPF) of the core network and a control plane (CP) function of the core network (Fig. 1 and ¶0087 discloses network functions (NFs) including User plane Function (UPF)).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al (US20200120570), in view of Faccin et al (US20170289046).

	Regarding claim 3, the cited reference Youn discloses all limitations of claim 1. Youn does not explicitly teach wherein receiving one or more UL PDUs comprises at least one of: receiving UL PDUs from one or more user equipment (UE)s within a predetermined UE group; receiving UL PDUs associated with a predetermined PDU session from one or more UEs; and receiving UL PDUs associated with a predetermined QoS flow from one or more UEs.
	In an analogous art Faccin teaches wherein receiving one or more UL PDUs comprises at least one of: receiving UL PDUs from one or more user equipment (UE)s within a predetermined UE group; receiving UL PDUs associated with a predetermined PDU session from one or more UEs; and receiving UL PDUs associated with a predetermined QoS flow from one or more UEs (¶0143 discloses thattThe UE 502 may then transmit UL PDUs that match the pre-authorized QoS policy).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Faccin where the data sessions may utilize pre-authorized QoS policies without the need to request the QoS.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al (US20200120570), in view of Ling (US20070047574).

	Regarding claim 4, the cited reference Youn discloses all limitations of claim 1. Youn does not explicitly teach wherein the aggregation criteria comprises a predetermined maximum size, and a size of the aggregated PDU is smaller than or equal to the predetermined maximum size.
	In an analogous art Ling teaches wherein the aggregation criteria comprises a predetermined maximum size, and a size of the aggregated PDU is smaller than or equal to the predetermined maximum size (¶0040 discloses generating an aggregate MUX-PDU with one or more MUX-PDUs that are smaller than the PHY packet size).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ling to avoid errors due to noise and impairments in the wireless channel and encapsulate the aggregated MUX-PDU in one stream.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al (US20200120570), in view of NPL (ETSI TS 136 523-3 V10.3.0 (2013-05)).
	Regarding claim 6, the cited reference Youn discloses all limitations of claim 1. Youn further discloses the core network function comprises one of an access and mobility management function (AMF) of the core network and a session management function (SMF) (Fig. 1 discloses core network includes AMF and SMF). However, Youn does not explicitly teach wherein the UL PDUs include Non-Access Stratum (NAS) PDUs.
	In an analogous art NPL teaches wherein the UL PDUs include Non-Access Stratum (NAS) PDUs (Section 4.2.2 page 22 discloses NAS messages...shall be embedded in one PDU).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of NPL to provide a traffic message between the UE and the core network.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al (US20200120570), in view of Mattes et al (US20050074001), in further view of Wu et al (US20130028270).

	Regarding claim 7, the cited reference Youn discloses all limitations of claim 1. Youn does not explicitly teach wherein the aggregation criteria is associated with a destination address of the PDUs, and the PDUs to be aggregated in the aggregated PDU have a common destination address.
	In an analogous art Mattes teaches wherein the aggregation criteria is associated with a destination address of the PDUs (Claim 30 discloses routing the packet fragments to a route processor as a function of a packet fragment routing policy includes generating …destination addresses associated with the packet fragment).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of Mattes to handle fragments and send them the specified receiver. However, Mattes does not explicitly teach the PDUs to be aggregated in the aggregated PDU have a common destination address.
	In an analogous art Wu teaches the PDUs to be aggregated in the aggregated PDU have a common destination address (¶0005 discloses that the node then forms an aggregate packet from the packet data units that have the same aggregation identifier and transmits the aggregate packet to a common destination node which means same destination address).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of Wu to reduce overhead of the network by eliminating interframe gaps, preamble information, and extra headers (Wu, ¶0011).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al (US20200120570), in view of Ketcham (US6721334).

	Regarding claim 8, the cited reference Youn discloses all limitations of claim 1. However, Youn 

DL PDU to one or more UEs in accordance with a respective header of each recovered DL PDU.
	In an analogous art Ketcham teaches receiving an aggregated PDU from a core network function; de-aggregating the received aggregated PDU to recover one or more downlink (DL) PDUs; and forwarding the de-aggregated DL PDU to one or more UEs in accordance with a respective header of each recovered DL PDU (Col 8 lines 15-22 discloses routing the aggregate packet 314 to the router 314…The router 314 receives the aggregate packet 400 and detects that the packet is an aggregate packet with an LLC destination of the router 314 itself and so the router 314 de-aggregates the aggregate packet 400 and transmits the packets 118—124 to their destinations. In this example, the packets 118—124 are all sent to the terminal 116).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ketcham to allow the bandwidth of a common medium to be more fully used and when the packets are aggregated into an aggregate packet, some link layer control information may be removed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al (US20200120570), in view of Ganguly (US20070201440).

	Regarding claim 10, the cited reference Youn discloses all limitations of claim 1. Youn does not explicitly teach wherein the aggregation criteria includes a packet delay budget, and the UL PDUs in the aggregated PDU are received within the packet delay budget.
	In an analogous art Ganguly teaches wherein the aggregation criteria includes a packet delay budget, and the UL PDUs in the aggregated PDU are received within the packet delay budget (¶0042 discloses each flow is preferably routed such that the total number of packets (including aggregated packets) is minimized while end-to-end delay budget(s) is/are met).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ganguly to avoid loss of packets.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al (US20200120570), in view of Larmo et al (US20100080170).

 	Regarding claim 11, the cited reference Youn discloses all limitations of claim 1. Youn does not 
explicitly teach wherein the aggregated PDU includes an aggregated encapsulation header including the PDU type field.
	In an analogous art Larmo teaches wherein the aggregated PDU includes an aggregated
encapsulation header including a PDU type field (¶0005 discloses MAC-d multiplexing, whereby data from a plurality of logical channels may be multiplexed into one MAC-d flow and encapsulated into 
MAC-d Protocol Data Units (PDUs) a 4-bit C/T field is added to a multiplexed MAC-d PDU header).

claimed invention to incorporate the method of Larmo which has the advantage to reduce the number of transport network links.

	Regarding claim 12, the combination Youn and Larmo discloses all limitations of claim 11. Larmo further teach the aggregated PDU further includes a PDU encapsulation header for each UL PDU, with each PDU encapsulation header including a PDU type field (¶0032 discloses that the MAC-d 18 multiplexes the data from two or more logical channels into a single MAC-d flow (step 204). The MAC-d 18 then encapsulates the multiplexed MAC-d flow into MAC-d PDUs (step 206). The MAC-d 18 includes a C/T fields in the header of each multiplexed MAC-d PDU).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al (US20200120570), in view of Xu et al (US20200154320), in further view of JAMADAGNI et al (US20130136064).

	Regarding claim 13, the cited reference Youn discloses all limitations of claim 1. Youn does not explicitly teach wherein a PDU type is in a UE context, the PDU type indicating whether a PDU is a single PDU or an aggregated PDU.
	In an analogous art Xu teaches a PDU type is in a UE context (this limitation is interpreted in light of the specification ¶0144 which discloses that the PDU Type can be stored in the UE Context in network functions. Xu discloses in ¶0368 that the AMF stores the PDU session identifier).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Xu to easily access to PDU session information when nedded. However, the combination of Youn and Xu does not explicitly teach the PDU type indicating whether a PDU is a single PDU or an aggregated PDU.
	In an analogous art JAMADAGNI teaches the PDU type indicating whether a PDU is a single PDU 
or an aggregated PDU (¶0046 discloses that the concatenated PDU field 412 indicates the presence of the aggregated PDUs concatenated in the LLC data packet 400).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of JAMADAGNI to allow the bandwidth of a common medium to be more fully used and when the packets are aggregated into an aggregate packet, some link layer control information may be removed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al (US20200120570), in view of Uchida et al (US20090125778), in further view of Faccin et al (US20170289046).

	Regarding claim 15, the combination of Youn and Uchida discloses all limitations of claim 14. 
However, the combination does not explicitly teach wherein receiving one or more UF PDUs comprises at least one of: receiving UF PDUs from one or more user equipment (UEs) within a predetermined UE 
	In an analogous art Faccin teaches wherein receiving one or more UF PDUs comprises at least one of: receiving UF PDUs from one or more user equipment (UE)s within a predetermined UE group; receiving UF PDUs associated with a predetermined PDU session from one or more UEs; and receiving UF PDUs associated with a predetermined QoS flow from one or more UEs (¶0143 discloses thattThe UE 502 may then transmit UL PDUs that match the pre-authorized QoS policy).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Faccin where the data sessions may utilize pre-authorized QoS policies without the need to request the QoS.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al (US20200120570), in view of Uchida et al (US20090125778), in further view of Mattes et al (US20050074001), in further view of Wu et al (US20130028270).

	Regarding claim 16, the combination of Youn and Uchida discloses all limitations of claim 14. However, the combination does not explicitly teach wherein the aggregation criteria is associated with a destination address of the PDUs, and the PDUs to be aggregated in the aggregated PDU have a common destination address.
	In an analogous art Mattes teaches wherein the aggregation criteria is associated with a destination address of the PDUs (Claim 30 discloses routing the packet fragments to a route processor as a function of a packet fragment routing policy includes generating …destination addresses associated with the packet fragment).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of Mattes to handle fragments and send them to the specified 
receiver. However, Mattes does not explicitly teach the PDUs to be aggregated in the aggregated PDU have a common destination address.
	In an analogous art Wu teaches the PDUs to be aggregated in the aggregated PDU have a common destination address (¶0005 discloses that the node then forms an aggregate packet from the packet data units that have the same aggregation identifier and transmits the aggregate packet to a common destination node which means same destination address).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of Wu to reduce overhead of the network by eliminating interframe gaps, preamble information, and extra headers (Wu, ¶0011).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al (US20200120570), in
view of Uchida et al (US20090125778), in further view of NPL (ETSI TS 136 523-3 V10.3.0 (2013-05)).

	Regarding claim 17, the combination of Youn and Uchida discloses all limitations of claim 14.  
(Fig. 1 discloses core network includes AMF and SMF). However, the combination does not explicitly teach wherein the UL 
PDUs include Non Access Stratum (NAS) PDUs.
	In an analogous art NPL teaches wherein the UL PDUs include Non Access Stratum (NAS) PDUs (Section 4.2.2 page 22 discloses NAS messages...shall be embedded in one PDU).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of NPL to provide a traffic message between the UE and the core network.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al (US20200120570), in view of Uchida et al (US20090125778), in further view of Ketcham (US6721334).

	Regarding claim 20, the combination of Youn and Uchida discloses all limitations of claim 14. However, the combination does not explicitly teach wherein the network node further comprises a de-aggregation function to de-aggregate a received aggregated PDU to recover one or more downlink (DL) PDUs.
	In an analogous art Ketcham teaches wherein the network node further comprises a de-aggregation 
Function to de-aggregate a received aggregated PDU to recover one or more downlink (DL) PDUs  (Col 8 lines 34-35 discloses the network devices that support aggregation, e.g. E. This means that the network device E can aggregate and de-aggregate packets).	
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ketcham to extract the aggregated packets or PDUs.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner
can normally be reached on Mon-Fri: 8AM-5PM EST.


Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462